DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/27/21.  These drawings are not acceptable.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the option in claim 25 wherein more than “one pulling device” is possible and the option in claims 27-30 wherein more than “two longitudinal beams” is possible, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “at least one pulling device”.  It is unclear how the apparatus could function with more than one pulling device.  Note that pulling device (27) comprises two pulling parts (2, 3).  Thus, where/how would another pulling device be incorporated?  Note that replacing “at least one” with –a—would resolve this issue.  
Claim 27 recites “a cross beam running parallel to the welding material direction, which is arranged and designed to hold the first end of the closing mechanism at least in the welding position.”  It is unclear how the cross beam is arranged and designed to hold the closing mechanism in any other position, since the disclosure only teaches a single position in which 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-22 and 24-26 are rejected under 35 U.S.C. 102a1 as being anticipated by Kammer et al. (EP 1 772 223 A1).
Regarding claim 18, Kammer discloses:
An ultrasonic welding apparatus [ultrasonic connector (1); figures 1 and 2] containing: 
- a sonotrode [sonotrode (12)] with a working surface [working surface (11)], 
- an anvil [anvil (16)] with a working surface [surface (15)], which lies opposite the working surface of the sonotrode, and 
- two side delimiters with respective side delimiting surfaces [surfaces (13, 17) and their respective parts], 
[compression space (10)], which is designed for inserting a welding material in a welding material direction, and 
the ultrasonic welding apparatus has a clamping device [the device made up of at least components (18, 20, 26 33, 38)], by which the anvil is clamped at least in a welding position by a clamping force [drive (26) forces the anvil and components of the device down], which acts on at least part of an engaging surface of the anvil that lies opposite the working surface of the anvil [connecting plate (38) encloses a receptacle that holds the anvil and thus acts on the surface in contact with the receptacle], in a direction of the sonotrode [see figures].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the prior art reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 19, Kammer discloses:
wherein the engaging surface is formed by an outer side of the anvil situated opposite the working surface of the anvil or by a portion of this outer side [as noted above, the engaging surface of Kammer is the surface of the anvil in contact with the connecting plate].
Regarding claim 20, Kammer discloses:
[see figures 1 and 2].
Regarding claim 21, Kammer discloses:
wherein the clamping device has a closing mechanism [connecting device (38)], which at least in the welding position, is brought into contact with at least a portion of the engaging surface in order to clamp the anvil in the direction of the sonotrode [as noted above, the engaging surface of Kammer is the surface of the anvil and is in contact with the connecting plate during welding].
Regarding claim 22, Kammer discloses:
wherein the closing mechanism is displaceably arranged between an opening position and the welding position with respect to the sonotrode in a closing direction that runs parallel to the working surface of the sonotrode and perpendicular to the welding material direction [the connecting component is arranged on anvil part (18) and can be moved horizontally for positioning, ln 197-200, and vertically via the rails].
Regarding claim 24, Kammer discloses:
wherein the closing mechanism, at least in the welding position, is held at two oppositely situated ends [connecting plate (38) is held at two opposing ends by rails (33)].
Regarding claim 25, Kammer discloses:
wherein the clamping device has at least one pulling device [at least rails (33) and holding part (20)] comprising a first pulling part [one of rails (33)] and a second pulling part [the other of rails (33)], wherein the clamping device, which is displaceably arranged relative to the sonotrode in a direction perpendicular to its working surface [see figures 1 and 2], and 
at least in the welding position, a first end of the closing mechanism is arranged to be held by the first pulling part [one of rails (33) holds connecting plate (38)] of the pulling device, and a second end of the closing mechanism is arranged to be held by the second pulling part of the pulling device [the other of rails (33) holds connecting plate (38)].
Regarding claim 26, Kammer discloses:
wherein the anvil is displaceably arranged on the first pulling part in a closing direction running parallel to the working surface of the sonotrode and perpendicular to the welding material direction [the anvil is arranged on the pulling via anvil part (18) and can be moved horizontally for positioning, ln 197-200, and vertically via the rails].
Claims 18-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Fink (DE 10 2006 021 651 A1).
Regarding claim 18, Fink discloses:
An ultrasonic welding apparatus [ultrasonic welding station (1); figures 1-4] containing: 
- a sonotrode [sonotrode (10)] with a working surface [surface (10)], 
- an anvil [electrode (14)] with a working surface [surface (12)], which lies opposite the working surface of the sonotrode, and 
- two side delimiters with respective side delimiting surfaces [limiters (20, 22) with surfaces (16, 18) and their respective parts], 
[compression chamber (4)], which is designed for inserting a welding material in a welding material direction, and 
the ultrasonic welding apparatus has a clamping device [the device made up of at least components (24, 26, 34)], by which the anvil is clamped at least in a welding position by a clamping force [motor (26) forces the electrode and components of the device down], which acts on at least part of an engaging surface of the anvil that lies opposite the working surface of the anvil [holding yoke acts on the side opposite side (12)], in a direction of the sonotrode [see figures].
Concerning any claimed results, materials, and/or functions:
Since the prior art apparatus, i.e. the apparatus based on the prior art reference above, is structurally identical to the claimed apparatus, it is the examiner’s position that the prior art apparatus is capable of achieving any claimed function with any claimed material to achieve any claimed result.  This reasoning applies to any claim below where functional language, material worked upon, and/or a result is claimed.   
Regarding claim 19, Fink discloses:
wherein the engaging surface is formed by an outer side of the anvil situated opposite the working surface of the anvil or by a portion of this outer side [as noted above, the engaging surface of Fink is the surface of the anvil in contact with the yoke].
Regarding claim 20, Fink discloses:
[see figures 1 and 2].
Regarding claim 21, Fink discloses:
wherein the clamping device has a closing mechanism [yoke (24)], which at least in the welding position, is brought into contact with at least a portion of the engaging surface in order to clamp the anvil in the direction of the sonotrode [as noted above, the engaging surface of Fink is the electrode is in contact with the yoke during welding].
Regarding claim 22, Fink discloses:
wherein the closing mechanism is displaceably arranged between an opening position and the welding position with respect to the sonotrode in a closing direction that runs parallel to the working surface of the sonotrode and perpendicular to the welding material direction [the yoke is displaceable and has a portion that is arranged as claimed].
Regarding claim 23, Fink discloses:
wherein the closing mechanism is displaceably arranged on the anvil in the closing direction [the yoke is displaceable and a portion that contacts the electrode that is arranged as claimed].

Response to Arguments
Applicant's arguments filed 8/27/21 have been fully considered but they are not persuasive.
The applicant argues against Kammer and Fink that, “the engaging surface does not lie opposite the working surface. Instead, the surfaces are offset with respect to each other along the horizontal direction.”  This is not persuasive because the engaging surface and working surface of the anvil run the entire length of the anvil and thus are opposite the entire length of the working surface.  Note noting in the specification nor the claims require the actual engaged portions of these surfaces to be directly opposite each other.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735         

/ERIN B SAAD/Primary Examiner, Art Unit 1735